Citation Nr: 1019024	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-37 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for type 
2 diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona. 

The issue of entitlement to a rating in excess of 20 percent 
for type 2 diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by no more than reduced 
reliability and productivity with "difficulty" in 
establishing and maintaining effective work and social 
relationships.

2.  The Veteran's service-connected disabilities are of such 
severity as to preclude him from securing or following a 
substantially gainful occupation.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to his PTSD claim, a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in September 2007, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in September 2007.  Based on the above, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned in 
February 2010.  

Next, specific medical examinations pertinent to the issue on 
appeal were obtained in October 2007 and December 2009.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's PTSD since 
he was last examined.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95 (April 7, 1995).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations obtained in this 
case, and in particular the December 2009 examination, are 
more than adequate, as they were predicated on a full reading 
of the treatment records in the Veteran's claims file and 
involved interviews with the Veteran.  Accordingly, the Board 
finds that VA's duty to assist, with respect to obtaining a 
VA examination with respect to the issue on appeal, has been 
met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's TDIU claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

II. Increased Rating- PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in an August 2006 
rating decision.  A 30 percent rating was assigned from 
February 2006.  The Veteran filed a claim for an increased 
rating for his PTSD in June 2007.  By a rating action dated 
in January 2010, the 30 percent rating assigned for PTSD was 
increased to 50 percent, effective from June 2007(date of 
claim).

In order to be assigned the next-higher 70 percent rating, 
the evidence must show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, DC 9411. 

The Board has reviewed the evidence of record and finds that 
the evidence does not support a higher rating.  

The Board has considered that the Veteran reported a history 
of occasional thoughts of suicidal ideation at his October 
2007 VA examination; however, upon examination thought 
content contained no suicidal or homicidal ideation.  He also 
reported some thoughts of suicide at August 2008, February 
2009, and June 2009, October 2009 VA outpatient treatment 
visits, although he indicated he had no intent to act upon 
these thoughts.  

However, VA outpatient treatment records from March 2007, 
March 2008, and January 2010 indicated no suicidal or 
homicidal ideations.  Further, the Veteran denied thoughts of 
harm to himself or others at his December 2009 VA 
examination.  Despite some thoughts of suicidal ideation 
throughout the period on appeal, the weight of the competent 
evidence does not support an increased rating for the 
Veteran's PTSD.  Put another way, even if suicidal ideation 
was established, the totality of the evidence is against the 
finding of an increased rating.  

Next, the evidence of record does not note that the Veteran 
experiences obsessional rituals.  Further, the evidence does 
not show that his speech has been intermittently illogic, 
obscure, or irrelevant.  For example, his speech was 
described as normal as to rate and volume, and his thoughts 
were described as goal-directed and relevant at his October 
2007 VA examination.  His thought processes were described as 
generally logical, linear, and goal directed at March 2008, 
August 2008,  February 2009, June 2009, February 2009, 
October 2009, and January 2010 VA treatment visits.  His 
thoughts were described as logical and goal-directed at his 
December 2009 VA examination.  This evidence does not support 
a rating in excess of 50 percent.

Next, the objective evidence of record also fails to 
demonstrate near-continuous panic attacks or depression which 
affects his ability to function independently.  While the 
evidence shows significant anxiety and depression, the weight 
of evidence does not support a determination that they affect 
his ability to function independently.  For example, at his 
October 2007 VA examination the Veteran reported that he 
managed his own personal hygiene and grooming.  The VA 
examiner further noted that the Veteran was capable of 
participating fully in his activities of daily living. At his 
December 2009 VA examination, the VA examiner noted that the 
Veteran was competent to attend to activities of daily 
living.  This evidence does not support a rating in excess of 
50 percent.

Further, even though the evidence of record additionally 
discussed his problems relating to others and significant 
social isolation, he does not appear to have impaired impulse 
control.  Although the Veteran reported, at his December 2009 
VA examination, that he had bouts of anger where he throws 
objects and hits doors, the VA examiner determined that his 
judgment was satisfactory and his insight was fair.  The 
Veteran further reported that he did not have regular 
arguments with others because he isolates himself and limits 
how much contact he has with people. 
Thus, while outbursts have been described, the balance of the 
evidence is not sufficient to warrant a higher rating. 

The evidence of record also does not demonstrate any spatial 
disorientation.  Rather, various VA outpatient treatment 
records and both his October 2007 and December 2009 VA 
examinations consistently noted that his orientation was 
within normal limits.  Additionally, VA treatment records and 
his VA examinations note normal personal appearance and 
hygiene.  Given that spatial disorientation and neglect of 
personal appearance and hygiene have not been demonstrated, a 
higher rating is not warranted.

Next, the evidence of record reveals that he clearly has 
difficulty in maintaining effective relationships.  For 
example, he stated at his October 2007 VA examination that 
although his relationship with his children was good overall, 
he did not get along with one son who had a significant drug 
problem.  The Veteran reported that he did not have any close 
friends and that he did not participate in social activities 
outside of the family.  He also indicated that the family 
activities he participated in were minimal.  At a February 
2009 VA treatment visit, he reported no longer talking to his 
siblings following a disagreement over the estate of his late 
mother. 

Further, at his December 2009 VA examination, the Veteran 
reported a "poor" social life.  He indicated that he did 
not want to interact with people and spent most of his day in 
his room.  He stated that he avoided family and had no 
friends or social contacts.  At his February 2010 BVA hearing 
he additionally reported that his wife of 27 years was always 
yelling at him, because he constantly forgot to do things.  
However, he testified that he got along with his eldest 
granddaughter, although he did not trust his grandson.  He 
stated that he fed his 9 month old granddaughter at times.  
These findings are consistent with a 50 percent rating 
("difficulty" in establishing and maintaining effective 
relationships) but not a 70 percent rating (an "inability" 
to establish and maintain effective relationships).  

The Board has also considered the Veteran's contentions that 
he quit his job of 39 years due, in part, to his PTSD.  He 
testified at his February 2010 BVA hearing that he had 
experienced problems with employees working under his 
supervision.  He stated that he was confrontational with his 
employees and would "throw up his hands and say 'forget it' 
and then go back to his office."  He indicated that he would 
get in verbal arguments with them but then retreat to his 
office where he could calm himself down.  

Recognition is given to the fact that his treating 
psychiatrist has noted on several occasions that the Veteran 
was unemployable from psychiatric perspective.  See VA 
treatment notes dated February 2009, October 2009, and 
January 2010.  No rationale was ever provided with this 
opinion.  Moreover, the clinical findings reported in those 
treatment notes do not support this finding.  For example, 
the January 2010 treatment note indicated that the Veteran 
was oriented to all four spheres, adequately groomed and 
dressed, and cooperative.  Thought processes were logical 
with no loosening of associations or flights of ideas and 
cognitive functioning was appropriate.  There was no evidence 
of hallucinations, delusions, or suicidal or homicidal 
ideations.  Further, the December 2009 VA examiner indicated 
that the Veteran could work in an environment with limited 
contact with others and no supervisory responsibilities.  
Additionally, the October 2007 VA examiner indicated that the 
Veteran had a long and stable career with the post office.  
He noted that the Veteran reported his principle reason for 
his retirement was his diabetes and peripheral neuropathy.  
In sum, the Board finds that the notations of the Veteran 
being unemployable due to his PTSD are not supported by the 
evidence of record, to include the findings of the 
psychiatrist that made the notation.

The BVA acknowledges the Veteran's contentions of having 
difficulty adapting to stressful circumstances at work.  
However, the overall weight, of the objective psychiatric 
findings throughout the period in question, does not reflect 
a disability picture commensurate to the next higher 70 
percent evaluation.  

In concluding that a disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the Veteran's Global Assessment of Functioning (GAF) score 
assigned in his various VA outpatient treatment records and 
at his October 2007 and December 2009 VA examinations. GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the October 2007 VA examination revealed a GAF score of 
50, while the December 2009 VA examination revealed a GAF 
score of 46. VA outpatient treatment records revealed the 
following scores:  March 2007 (GAF 50), March 2008 (GAF 50), 
August 2008 (GAF 50), February 2009 (GAF 50), June 2009 (GAF 
50), February 2009 (GAF 50), and October 2009 (GAF 40). 

Therefore, the GAF scores referable to the Veteran's PTSD 
range essentially from 40 to 50.  In this regard, GAF, scores 
ranging from 41-50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

Despite the seriousness of the symptoms associated with the 
low GAF score of 40, a higher rating is not justified on this 
basis because the objective evidence does not actually 
demonstrate symptoms commensurate with the lower GAF score.  
Indeed, the competent evidence does not show illogical, 
obscure or irrelevant speech.  Moreover, various outpatient 
treatment records noted that his judgment was not impaired.  
Thus, the lower GAF scores are not reflective as to the 
Veteran's actual disability picture as described in the 
medical records.

In addition, while he reflected that he has no friends, the 
Board notes that he has maintained a positive relationship 
with some of his grandchildren.  He also maintains, albeit 
strained, a marriage that has endured for nearly three 
decades.  Therefore, this evidence is consistent with 
'difficulty' in establishing and maintaining effective 
relationships, but not an 'inability' to do so.

With respect to the Veteran's claim, the Board has also 
considered the statements of the Veteran and his wife that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his wife are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  They are not, however, competent to identify a 
specific level of disability of this disorder-according to 
the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's PTSD disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 
(Fed.Cir. Jul 17, 2009).

The Board finds that the schedular criteria are adequate to 
describe the severity and symptoms of the Veteran's 
disability.  Specifically, the scheduler rating criteria for 
PTSD adequately considers the Veteran's occupational and 
social functioning.  Moreover, the medical records during the 
rating period on appeal do not indicate that his disorder has 
necessitated frequent periods of hospitalization.  

As this decision outlines above, his PTSD was manifested by 
no more than reduced reliability and productivity with 
"difficulty" in establishing and maintaining effective work 
and social relationships.  Further, although the Veteran 
testified at his February 2010 BVA hearing that he was unable 
to continue working in part due to his PTSD, the Board finds 
that his symptoms have been adequately considered by the 
schedular rating and referral for consideration of 
extraschedular rating is not warranted. Id. 

III.  TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  

If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD (at 50 percent, 
effective June 20, 2007), peripheral neuropathy of the right 
upper extremity (dominant) associated with diabetes mellitus 
II (at 30 percent, effective February 24, 2006), diabetes 
mellitus type II (at 20 percent, effective September 17, 
2002), peripheral neuropathy of the left upper extremity 
associated with diabetes mellitus II (at 20 percent, 
effective February 24, 2006), peripheral neuropathy of the 
left lower extremity associated with diabetes mellitus II (at 
20 percent, effective February 24, 2006), peripheral 
neuropathy of the right lower extremity associated with 
diabetes mellitus II (at 20 percent, effective February 24, 
2006), and erectile dysfunction associated with diabetes 
mellitus II (at non-compensable, effective October 31, 2007).  
His combined disability rating from June 2007 is 90 percent.  
As such, he meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the Veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's formal claim for TDIU submitted in January 2007 
indicated that he was unemployed.  He credibly testified at 
his February 2010 BVA hearing that he took a long period of 
sick leave prior to retiring from his position as postmaster.  
The Veteran reported that his retirement was based on his 39 
years of employment; he indicated that he did not want to go 
through the stress of applying for a medical retirement.  The 
Veteran stated that he had intended to work for 42 years but 
because of his medical issues he had no choice but to retire 
after only 39 years.  He contends that his service-connected 
disabilities render him unemployable. 

The Board notes that the Veteran's treating VA psychiatrist, 
in a February 2009 VA treatment record, opined that from a 
psychiatric perspective the Veteran was totally and 
permanently disabled and unemployable.  The Board has 
considered that a December 2009 VA psychiatric examiner noted 
that the Veteran could work in some capacity if he had 
limited contact with others, no supervisory responsibility, 
and had limited contact with his supervisors.  Further, an 
October 2007 VA examiner noted that if the Veteran's PTSD 
were the only variable under consideration, it would not 
preclude employment.  

Additionally, the Veteran's private treating physician 
indicated in a February 2010 letter that the Veteran had been 
unable to work, since 2006, due to his diabetes type II, 
diabetic peripheral neuropathy, lower extremity weakness, 
peripheral edema, hypertension, restless leg syndrome, 
chronic recurrent leg cramping and hyperlipidimia.  The Board 
recognizes that the Veteran is not service-connected for all 
of the disorders considered in the February 2010 private 
treating physician's decision to deem the Veteran 
unemployable.  It is noted however, that the Veteran applied 
for leave through the Family and Medical Leave Act (FMLA) 
based on diabetic neuropathy and poor circulation.  In a 
September 2000 statement, a doctor certified that the Veteran 
was unable to perform any work due to his diabetic neuropathy 
and poor circulation.  The Veteran subsequently retired in 
December 2006. 

Contrary to these findings, a December 2009 VA examiner 
evaluating the Veteran's service-connected diabetes mellitus 
indicated that the Veteran was employable for sedentary 
activity that required no physically extended or complicated 
activity.  

Although there appears to be a difference in opinion as to 
which, if any, of his service-connected disabilities render 
him unemployable, the Board finds that the weight of the 
competent evidence indicates that the severity of his 
service-connected disabilities precludes him from securing or 
following a substantially gainful occupation.  In reaching 
this decision, the Board has resolved all reasonable doubt in 
favor of the Veteran.  Accordingly, a TDIU is warranted.  


ORDER

A rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

With respect to his service-connected diabetes mellitus, the 
Veteran indicated at his February 2010 BVA hearing that he 
had visited the VA medical center (VAMC) the previous day and 
was told that he was going to be switched over to regular 
insulin.  The Board notes that the records reflect the 
Veteran is currently receiving oral medication and using 
Byetta, an injectable drug, to control his service-connected 
diabetes mellitus.  The use of insulin is not documented by 
the records currently in the claims file. 

The Board notes that the Veteran's VA treatment records from 
the day prior to his BVA hearing have not yet been associated 
with the claims file.  As the Veteran has now alleged that 
his current treatment regimen has been changed, the Board 
finds that his most recent VA treatment records must be 
obtained and associated with the file. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the Phoenix VAMC, 
beginning in February 2010, regarding 
all treatment for diabetes mellitus.  
Any negative search result should be 
noted in the record. All such available 
records should be associated with the 
claims folder.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


